        Case: 3:18-cr-00146-jdp Document #: 1 Filed: 10/11/18 Page 1 of 3


                                                                                        DOC UO
                     IN THE UNITED STATES DISTRICT COURT
                                                                                       ·c~ ,~ll i:O
                    FOR THE WESTERN DISTRICT OF WISCONSIN                             OC1 II Pt' 1= 53

UNITED STATES OF AMERICA                                      INDICTMENT

              V.                                   Case No.     f3-C~ -J'({p - "JD?
                                                              18 U.S.C. §2252(a)(2)
PETER JEWELL-REIGEL,                                          18 u.s.c. §2253

                            Defendant.


THE GRAND JURY CHARGES:

                                         COUNTl

      On or about August 4, 2018, at approximately 1:44 a.m., in the Western District of

Wisconsin, the defendant,

                                PETER JEWELL-REIGEL,

knowingly received three visual depictions using a facility of interstate commerce, and

the production of such visual depictions involved the use of a minor engaging in

sexually explicit conduct, and the depictions are of such conduct, specifically, JEWELL-

REIGEL received text messages that contained three visual depictions of a minor, KV

#1, engaged in sexually explicit conduct.

       (In violation of Title 18, United Stated Code, Section 2252(a)(2)).

                                         COUNT2

      On or about August 4, 2018, at approximately 2:01 a.m. in the Western District of

Wisconsin, the defendant,

                                PETER JEWELL-REIGEL,
         Case: 3:18-cr-00146-jdp Document #: 1 Filed: 10/11/18 Page 2 of 3




knowingly received a visual depiction using a facility of interstate commerce, and the

production of such visual depiction involved the use of a minor engaging in sexually

explicit conduct, and the depiction is of such conduct, specifically, JEWELL-REIGEL

received a text message that contained a visual depiction of a minor, KV #1, en gaged in

sexually explicit conduct.

        (In violation of Title 18, United Stated Code, Section 2252(a)(2)).

                                            COUNT3

       On or about August 5, 2018, in the Western District of Wisconsin, the defendant,

                                   PETER JEWELL-REIGEL,

know ingly received a v isual depiction using a facility of interstate commerce, and the

production of such visual depiction involved the use of a minor engaging in sexually

explicit conduct, and the depiction is of such conduct, sp ecifically, JEWELL-REIGEL

received a text message that contained a visual depiction of a minor, KV # 1, engaged in

sexually explicit conduct.

        (In violation of Title 18, United Stated Code, Section 2252(a)(2)).

                                 FORFEITURE ALLEGATION

       As a result of the offenses charged in Counts 1 through 3 of this indictment, and

upon conviction for violating Title 18, United States Code, Section 2252(a)(2), pursuant

to Title 18, United States Code, Section 2253, the defendant,

                                   PETER JEWELL-REIGEL,

sh all forfeit to the United States his right, title, and interest in:



                                                 2
        Case: 3:18-cr-00146-jdp Document #: 1 Filed: 10/11/18 Page 3 of 3




      (1) Any and all visual depictions which are or appear to be child pornography,

together with the storage media in which they are contained, including books and

magazines, seized from the defendant's residence; and

      (2) any and all property used or intended to be used to commit or to promote the

commission of the aforementioned offense, including an LG-MlS0 cell phone.

                                       A TRUE BILL



                                       Pe)
                                                              10/t 1} iS
                                       Indictment returned: - ------'---




SCOTT C. BLADER
United States Attorney




                                          3
